DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
Claims 1, 4-8, 10-12, 14-18, and 20 have been amended.  Now claims 1-20 are pending in the application.    

Allowable Subject Matter
Claims 1-20 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter as per the Non-Final Communications of 3/2/2022:  

The closest prior art of record fails to teach or suggest aggregating data from a plurality of different data sources, wherein the data comprises raw enrollment data ingested from an external data source comprising a data warehouse, and wherein the raw enrollment data is encrypted;

storing a verbatim copy of the raw enrollment data in a database table comprising a column indicating when the raw enrollment data was ingested;

de-encrypting the raw enrollment data for use prior to analysis and manipulation;

translating the de-encrypted version of the raw enrollment data and generating a modeled version of the raw enrollment data, wherein the modeled version comprises a table comprising single rows for all enrollment data from first and most recent observations;

identifying a plurality of practitioners associated with a clinic based on the modeled version of the raw enrollment data, wherein the clinic is associated with a clinic identifier, and wherein the clinic identifier is stored in the modeled version of the raw enrollment data;

calculating a proportion of the plurality of practitioners that are enrolled under a healthcare group based on the modeled version of the raw enrollment data;

determining whether the proportion satisfies a threshold proportion of practitioners enrolled under the healthcare group; and 

in response to the proportion satisfying the threshold proportion, imputing a group ID associated with the healthcare group to the clinic such that the clinic is associated with the healthcare group;

wherein the modeled version of the raw enrollment data comprises cleaned data comprising information necessary for calculating the proportion of the plurality of practitioners that are enrolled under the healthcare group; and

wherein imputing the group ID to the clinic reflects real-world associations between the clinic and the healthcare group given in real-time.

See Applicant’s remarks, page 17, specifically, “Like Example 42 [of the Subject Matter Eligibility Examples: Abstract Ideas associated with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG)], Applicant’s claims recite a combination of additional elements such that the independent claims, as a whole, integrate the alleged abstract idea of “organizing human activity” into a practical application. For example, Example 42 recites method steps directed to technological operations that ultimately result in enabling a user to share information in real-time in a standardized format. Similarly, Applicant’s independent claims recite details about how data is aggregated from a plurality of sources, stored in a database table with specific formatting, de- encrypted prior to analysis and manipulation, and translated to generate a modeled version of the raw input data. The concepts recited in Applicant’s independent claims enable the ultimate practical application enabling users to identify real-world associations between clinics and healthcare groups that are given in real-time”.

		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Maizel, Samuel R; Bedenbaugh, Jody A, “The Medicare Provider Agreement: Is It a Contract or Not? And Why Does Anyone Care?”, The Business Lawyer
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
71.4: 1207-1239. American Bar Association. (Fall 2016) teaches the conflicting positions taken by the United States Government regarding whether the Medicare Provider Agreement is an executory contract in and outside of bankruptcy court It examines whether the Government's positions can be reconciled, and if the Government should be barred by preclusion and estoppel principles from asserting in bankruptcy court that a Provider Agreement is an executory contract. The article then discusses whether the Provider Agreement should be treated as an executory contract in bankruptcy, and the implications of such treatment on a bankrupt provider's ability to transfer its Provider Agreement to a purchaser under the Bankruptcy Code and related issues, such as the Government's setoff and recoupment rights and successor liability.
B.	SYSTEMS AND METHODS FOR MANAGING BILLING BETWEEN ONE OR MORE HEALTHCARE PROVIDERS OR THEIR ASSIGNEE AND ONE OR MORE PAYERS FOR SERVICES PROVIDED BY THE ONE OR MORE PROVIDERS WITHIN TEMPORARY ARRANGEMENTS (US 20130110533 A1) teaches managing billing between (i) one or more healthcare providers or their assignee and (ii) one or more payers for the services provided by the one or more providers within a temporary service arrangement are disclosed.
C.	CLOUD-BASED CLINICAL DISTRIBUTION SYSTEMS AND METHODS OF USE (US 20160147952 A1) cloud-based clinical content distribution and/or messaging are disclosed and described herein. An example apparatus includes an edge device to mediate between a local information system associated with a local cloud system and a remote cloud system. The example edge device analyzes the healthcare information by matching the healthcare information to a first characteristic or a second characteristic. When the healthcare information matches the first characteristic, the edge device uploads the healthcare information to the remote cloud system and allocates a first computing task to the remote cloud system for the healthcare information. When the healthcare information matches the second characteristic, the edge device stores the healthcare information at the local cloud system and allocates a second computing task to the local cloud system for the healthcare information.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624